Citation Nr: 9918287	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-43 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 1996, the RO granted service connection for PTSD and 
evaluated the disorder as 10 percent disabling.  The veteran 
has perfected an appeal of the initial disability evaluation 
assigned.  

The issue on appeal was originally before the Board in July 
1997 at which time it was remanded in order to obtain a VA 
examination.  


FINDING OF FACT

The veteran's PTSD is manifested by nightmares and an 
aversion to discussing his wartime experiences which equates 
to no more than mild impairment.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996);  
38 C.F.R. § 4.130, Diagnostic Code 9411; 61 Fed. Reg. 52695-
52702 (Oct. 8, 1996) (effective November 7, 1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

There were no complaints of, diagnosis of or treatment for 
any mental disorder shown by the service medical records.  

Review of the service personnel records shows that the 
veteran served in Vietnam from December 1970 to October 1971.  
He participated in combat as evidenced by his receipt of the 
Combat Infantryman Badge and the Purple Heart medal.  

Numerous VA outpatient treatment and hospitalization records 
have been associated with the claims files.  The records 
evidence, in pertinent part, diagnoses of and treatment for 
depression.  PTSD was not complained of or shown to be 
treated by these records.  

The report of a May 1988 special rating examination and the 
report of a June 1988 VA neuropsychiatric examination are of 
record.  PTSD was not complained of or diagnosed on either of 
the reports.  

A VA mental disorders examination was conducted in November 
1995.  The veteran's primary problems were noted to be 
residuals of meningitis.  With regard to PTSD symptomatology, 
the veteran reported that he constantly dreamed of his 
brother who was killed in Vietnam.  He did not particularly 
dream of his own experiences in Vietnam.  He had difficulty 
falling asleep and would usually awaken at midnight and 
remain awake for two to three hours until he was able to fall 
back asleep.  He described himself as very impatient.  He had 
not worked since developing meningitis in 1987.  He spent an 
average day visiting at his brother's store or with one good 
friend.  The veteran was living with his wife of five years.  

Objective examination revealed that the veteran's mood was 
one of mild to moderate depression.  Affect was restricted by 
depression and anxiety during the examination.  The veteran 
could relate his story to the examiner in a clear and 
coherent fashion without disorder in the progression of his 
thoughts.  He only remembered two of three items after 
distracted delay and he spelled the word "world" backwards 
as "drlow."  He correctly followed a three part command and 
repeated a complex sentence.  He wrote a well structured 
sentence and had no difficulty copying a two-intersecting 
five sided figure.  Proverb interpretations were quite 
literal.  

The pertinent Axis I diagnoses were PTSD and depressive 
disorder not otherwise specified.  No particular psychosocial 
or environmental stressors were identified in Axis III.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
scale score of 65.  

On an income, net worth, and employment statement received at 
the RO in July 1996, the veteran reported that he stopped 
working at his last place of employment due to health reasons 
including headaches, episodes of dizziness and back pain.  

A private psychometric evaluation was conducted in January 
1997.  The veteran complained of memory problems.  He could 
sleep for no more than three hours at a time.  He denied 
being depressed.  He dreamt of Vietnam frequently and of 
being shot at.  He was last employed approximately five years 
prior to the examination at which time he was involved with 
cutting scrap metal.  

Mental status examination revealed that the veteran was 
interpersonally withdrawn and indifferent.  Motor level was 
hypoactive.  Speech was unpressured and normal in rate, 
amplitude and quantity.  Thought processes were logical, 
clear and linear.  Abstract thinking was present and poor.  
No overt delusions occurred.  Thought processes were 
spontaneous.  The veteran denied having hallucinations.  He 
was oriented to person, place, time and situation.  Insight 
was intact but poor.  Judgment was adequate.  Psychological 
testing revealed that the veteran was functioning 
intellectually in the mildly retarded range.  He had 
difficulty with long term visual memory, sequencing and 
auditory retention.  Psychological testing further revealed 
that the veteran had severe deficits in all areas of memory 
skills which was indicative of neurological impairment.  

The veteran spent time each day with a friend.  It was noted 
that there were no interpersonal difficulties that would 
interfere in working with co-workers or a supervisor.  The 
veteran might not be able to handle the stress of full time 
employment.  It was not expected that the veteran would be 
reliable and predictable due to poor concentration and 
forgetfulness.  The Axis I diagnosis was moderate dementia.  
A GAF of 32 was assigned.  

The report of a May 1998 VA PTSD examination has been 
associated with the claims file.  The veteran's spouse 
claimed that he was suicidal and spent all day in bed.  She 
reported that he had memory problems.  When asked about his 
army experience, the veteran tearfully reported that his 
brother had been killed in Vietnam.  He also recalled getting 
blown up, killing, and the smelling of decaying bodies.  
Tearfulness over the death of his brother was the only 
emotion the examiner was able to elicit from the veteran 
during the interview.  He did not appear to be responding to 
auditory hallucinations.  Mood was depressed.  He was 
disoriented to time and place.  The veteran did not display 
any spontaneity.  

The Axis I diagnoses were PTSD, depression not otherwise 
specified and dementia due to meningitis.  A GAF of 32 was 
assigned.  The examiner noted that the only symptoms the 
veteran had as a result of PTSD were nightmares and the fact 
that he did not wish to talk about his wartime experiences.  
In the examiner's opinion, the dementia due to meningitis was 
not etiologically related to the PTSD.  Because of the 
dementia, it was difficult if not impossible to say whether 
PTSD had any affect on the severity of any other psychiatric 
disorder but it was the examiner's opinion that there was no 
such effect.  The historical diagnosis of PTSD had not 
changed.  


Criteria

Disability evaluations are determined by the VA Schedule for 
Rating Disabilities that is found in 38 C.F.R. § Part 4 
(1998) and are designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.  Id. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1998).  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Thus, the veteran's psychiatric disorder must be evaluated 
under both the old and the new rating criteria to determine 
which version is more favorable to the veteran.  Under the 
new regulations, if the diagnosis of a mental disorder does 
not conform to DSM-IV or is not supported by the findings on 
the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  
38 C.F.R. § 4.125.

Under the rating criteria in effect prior to November 7, 
1996, a 10 percent evaluation is warranted for PTSD that is 
productive of emotional tension or other symptoms that are 
productive of mild social and industrial impairment.  

A 30 percent evaluation, the next higher evaluation, is 
warranted for PTSD where there is "definite" impairment in 
the ability to establish or maintain effective or favorable 
relationships with people, and where the reliability, 
flexibility, and efficiency levels are so reduced by reason 
of psychoneurotic symptoms as to result in "definite" 
industrial impairment.  

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 70 percent disability evaluation requires that the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. Part 4, Code 9411, in effect 
prior to November 7, 1996.

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court")."  stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  

In a precedent opinion, the General Counsel of VA concluded 
that "definite" is to be construed as representing a degree 
of social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93).  The Board is bound by that 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).  

Under the rating criteria for evaluation of mental disorders 
currently in effect, Occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent disability evaluation.  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrant a 30 
percent disability evaluation.  

For a 50 percent disability evaluation the mental disorder 
must produce occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

For a 70 percent disability evaluation, the mental disorder 
must produce occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Terms, such as "slight", "moderate" and "severe", are not 
defined in VA regulations.  Rather than applying an 
inflexible formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.  

Terminology such as "moderate" and "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The Board finds an increased rating is not warranted under 
the rating criteria for evaluation of PTSD in effect prior to 
November 7, 1996 or under the rating criteria for evaluation 
of mental disorders in effect after November 7, 1996 or 
currently.  At the time of the private psychometric testing 
conducted in January 1997, PTSD was not diagnosed.  On the 
most recent VA examination, conducted in May 1998, PTSD was 
diagnosed.  However, the examiner opined that the only 
symptomatology the veteran experienced as a result of his 
service-connected PTSD was nightmares and a desire not to 
discuss his wartime experiences.  He further opined that the 
PTSD did not affect any other psychiatric disorder the 
veteran had.  


The Board notes that on the report of the private 
psychometric testing conducted in January 1997, an opinion 
was promulgated indicating that the veteran had memory 
problems and would have difficulties in employment.  However, 
this symptomatology was attributed to moderate dementia, a 
nonservice-connected disorder.  PTSD was not reported.  

On a statement included in a July 1996 report of income, net 
worth and employment, the veteran reported that he left his 
last job due to headaches, dizziness and back pain.  There is 
no evidence of record that the service-connected PTSD results 
in any more than mild social or industrial impairment.  

There is no evidence of record that the service-connected 
PTSD produces depressed mood, anxiety, suspiciousness, panic 
attacks, chronic sleep impairment or mild memory loss which 
would warrant a 30 percent rating under the current PTSD 
rating criteria.  While nightmares were attributed to PTSD, 
there is no evidence of record showing that the nightmares 
result in chronic sleep impairment.  

Since the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(a).  No question has been 
presented as to which of two evaluations would more properly 
classify the severity of the service-connected PTSD.  
38 C.F.R. § 4.7.

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's PTSD, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In initial rating cases, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 9.  
In the case at hand, since the Board has denied the appeal, 
there exists no basis for a staged rating.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
PTSD is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

